Citation Nr: 0948925	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-30 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The deceased Veteran had active service from October 1966 to 
June 1969.  The appellant is his surviving spouse.

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  The Veteran died in September 2005, at the age of 58.  
His death certificate listed the immediate cause of death as 
liver and bowel necrosis, due to or as a consequence of 
severe hypertrophic cardiomyopathy with severe aortic 
insufficiency, mitral regurgitation requiring valve 
replacement, and acute endocarditis.  Other significant 
conditions contributing to death included end-stage renal 
disease, hypertension, paraprotien and amyloidosis.

2.  At the time of the Veteran's death, he had not 
established service connection for any conditions.  

3.  Amyloidosis caused by inservice exposure to herbicides 
substantially contributed to the cause of the Veteran's death


CONCLUSION OF LAW

A disability incurred in or aggravated by active military 
service contributed substantially and materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and need not 
be further considered.  

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a Veteran if the Veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2009).

A Veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the Veteran's death, 
including, particularly, autopsy reports.  38 C.F.R. § 
3.312(a) (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2009).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Analysis

The appellant contends that the Veteran's exposure to 
herbicides in the Republic of Vietnam was the basis for the 
Veteran's fatal disease.  She further argues that the 
Veteran's death was a direct consequence of his service in 
Vietnam.  

The Veteran died in September 2005, at the age of 58.  His 
death certificate listed the immediate cause of death as 
liver and bowel necrosis, due to or as a consequence of 
severe hypertrophic cardiomyopathy with severe aortic 
insufficiency, mitral regurgitation requiring valve 
replacement, and acute endocarditis.  Other significant 
conditions contributing to death included end-stage renal 
disease, hypertension, paraprotien and amyloidosis.

The Board observes that the Veteran's service personnel 
records indicate that he served in Vietnam from August 1967 
to June 1969.  In order to establish a presumption that a 
disease was incurred in service and is associated with 
exposure to certain herbicide agents, the appellant must show 
(1) that the Veteran served in the Republic of Vietnam during 
the period beginning January 9, 1962, and ending on May 7, 
1975; (2) that he suffered from a disease associated with 
exposure to certain herbicide agents enumerated under 
§ 3.309(e); and (3) that the current disease process 
manifested to a degree of 10 percent or more within the 
specified time period prescribed in § 3.307(a)(6)(ii).  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2009).  

The Veteran's service records show that he has the requisite 
type of service in the Republic of Vietnam as defined by 
38 C.F.R. § 3.307(a)(6)(iii), and, therefore, he is presumed 
to have been exposed to an herbicide agent, Agent Orange, 
during service in the absence of affirmative evidence to the 
contrary.  The medical evidence of record further shows that 
the Veteran was diagnosed with amyloidosis as early as July 
1994.  

VA recently amended its regulations concerning presumptive 
service connection for a certain disease based on the most 
recent National Academy of Science Institute of Medicine 
committee report, "Veterans and Agent Orange: Update 2006."  
74 Fed. Reg. 21258 (May 7, 2009).  The amendment implemented 
the Secretary of Veterans Affairs' decision that there is a 
positive association between exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era and the 
subsequent development of AL amyloidosis.  Id. at 21258-
21259.  Therefore, the amendment established a presumptive 
service connection for AL amyloidosis based on herbicide 
exposure for all claims pending before VA on or received 
after May 7, 2009.  Id. at 21259.  As the appellant's claim 
was pending on this date, the Veteran's amyloidosis is 
presumed to have been related to his exposure to herbicides 
in the Republic of Vietnam.  See 38 C.F.R. § 3.309(e).  

The Veteran underwent aortic and mitral valve replacement at 
Christian Hospital in St. Louis three days before he died at 
that facility.  In the hospital's summary, liver failure is 
cited as the cause of death.  The summary also states that 
the Veteran "had been on hemodialysis for eight years due to 
renal failure caused by amyloidosis."  Furthermore, in May 
2006, a doctor who treated the Veteran provided the RO with 
his opinion, stating that the Veteran developed 
membranoproliferative glomerulonephritis and end-stage renal 
failure as a result of primary amyloidosis.  He further 
acknowledged that, as a result of amyloidosis, the Veteran 
developed kidney failure requiring hemodialysis treatments up 
to the time of his death.  Finally, the doctor opined that 
the cardiac events that directly led to the Veteran's death 
were related to the amyloidosis and kidney failure and would 
not have occurred without these conditions.      

Thus, the Board finds that the Veteran is presumed to have 
incurred amyloidosis during his period of active military 
service.  Relying on the aforementioned hospital summary and 
private medical opinion, the Board further finds that the 
preponderance of the evidence does not weigh against the 
appellant's claim.  Therefore, in consideration of the 
foregoing, service connection for the cause of the Veteran's 
death under the provisions of 38 U.S.C.A. § 1310 is 
warranted, and the appellant's appeal is granted.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


